Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Brodbine (Attorney) on 07/25/2022.

The application has been amended as follows: 
40. (Currently Amended) A time-and-frequency synchronization method performed by a terminal, the time-and-frequency synchronization method comprising: 
receiving from a network device a Wake-Up Signal (WUS) for waking up the terminal to receive a downlink signal carrying physical data and control information, which determines 
receiving a physical signal for time-and-frequency synchronization from the network device, in response to determining that the terminal in the idle state or the DRX state needs to be woken up to receive the downlink signal carrying physical data and control information;
performing time-and-frequency synchronization in accordance with the physical signal for time-and-frequency synchronization; and
receiving from the network device the downlink signal carrying physical data and control information,
wherein the receiving the physical signal for time-and-frequency synchronization from the network device comprises: 
receiving configuration information about the physical signal for time-and-frequency synchronization transmitted by the network device through the WUS; and 
receiving the physical signal from the network device in accordance with the configuration information.

55. (Currently Amended) A time-and-frequency synchronization method performed by a network device, the time-and-frequency synchronization method comprising:
transmitting to a terminal a Wake-Up Signal (WUS) for waking up the terminal device to receive a downlink signal carrying physical data and control information, which determines 
transmitting a physical signal for time-and-frequency synchronization to the terminal, in response to determining that the terminal in the idle state or the DRX state needs to be woken up to receive the downlink signal carrying physical data and control information;
performing time-and-frequency synchronization in accordance with the physical signal for time-and-frequency synchronization; and
transmitting to the terminal the downlink signal carrying physical data and control information,
wherein the transmitting the physical signal for time-and-frequency synchronization to the terminal comprises: 
determining configuration information about the physical signal for time-and-frequency synchronization, and transmitting the physical signal for time-and-frequency synchronization to the terminal in accordance with the configuration information; and
transmitting the configuration information about the physical signal for time-and-frequency synchronization to the terminal through WUS.

58. (Currently Amended) A terminal device, comprising a processor, a memory, and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program so as to implement a time-and-frequency synchronization method for the terminal device, the time-and-frequency synchronization method comprising: 
receiving from a network device a Wake-Up Signal (WUS) for waking up the terminal to receive a downlink signal carrying physical data and control information, which determines 
receiving a physical signal for time-and-frequency synchronization from the network device, in response to determining that the terminal in the idle state or the DRX state needs to be woken up to receive the downlink signal carrying physical data and control information;
performing time-and-frequency synchronization in accordance with the physical signal for time-and-frequency synchronization; and
receiving from the network device the downlink signal carrying physical data and control information,
wherein the receiving the physical signal for time-and-frequency synchronization from the network device comprises: 
receiving configuration information about the physical signal for time-and-frequency synchronization transmitted by the network device through the WUS; and 
receiving the physical signal from the network device in accordance with the configuration information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472